 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Jordison immediate and fullreinstatement to his former or substantially equivalent position, without loss ofseniority or other rights and privileges, and make him whole for any loss of payhe may have suffered by payment to him of a sum of money equal to that whichhe would normally have earned as wages from the date of the discrimination tothe date of the Respondent's offer of reinstatement, less his net earnings duringsaid period, and in a manner consistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the preven-tive purposes of the Act may be thwarted unless the recommendations are coex-tensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.DistrictLodge 71,InternationalAssociationofMachinists,AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeeVerle E.Jordison,thereby discouraging membershipin the above-named labororganization,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (3) ofthe Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8(a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Feedand Supply Center,Inc.andGeneral Teamsters, Ware-housemen& Helpers Union, Local No. 483.Case No. 19-CA-1803.April 19, 1960DECISION AND ORDEROn October 27, 1959, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].127 NLRB No. 43. FEEDAND SUPPLY CENTER, INC.277The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerexcept as modified herein.1.As set forth in the Intermediate Report and reflected in the un-controverted testimony in the record, the Respondent made no effortto negotiate with the Union although the Union, following its certi-fication by the Board, had requested such bargaining in the latter partof 1958. It was not until the Union filed charges on December 18,1958, with the Board, alleging a refusal to bargain, that the Respond-ent submitted a wage offer to the Union. The wage offer was subse-quently rejected by the employees.Thereafter, in February, theRespondent through its attorney submitted a new wage offer to theUnion, and informed the Board agent who was apparently investi-gating the charges that there seemed to be little dispute about otherterms and conditions of employment.The Union accepted the newwage offer, and the Respondent's attorney at the March 26 negotiatingmeeting promised to draft a contract embodying the terms agreedupon, and to talk to his client, and reiterated his earlier promise tosubmit for the Union's inspection the Respondent's health and welfareplan upon which the parties had been bargaining but had not reachedagreement.Subsequently, notwithstanding the Union's repeated re-quests, the Respondent failed to draft a contract, to submit the healthand welfare plan, or to resume negotiations with the Union.In view of the foregoing, and on the record as a whole, we find thatthe Respondent refused to bargain with the Union in good faith,thereby violating Section 8(a) (5) and (1) of the Act. Further, wefind that Respondent's refusal to submit for inspection its health andwelfare plan was in itself a violation of Section 8(a) (5) and (1) ofthe Act.'2.To remedy the unfair labor practices, the Trial Examiner recom-mended, among other things, that the Respondent reduce to writingand execute a contract incorporating the terms and conditions previ-ously agreed upon in the negotiations between the Respondent's at-torney and the union representative.As we are of the opinion thatthe parties had not reached full and complete agreement on all theterms of the contract, for this reason, and apart from other considera-tions, we shall not adopt that portion of the Trial Examiner's recom-mended remedy.' In the circumstances, we find that the customaryorder prescribed herein will effectuate the policies of the Act.ISeeShoreline Enterprises of America,Inc.,117 NLRB 1619, 1620,reversed on othergrounds 262 F. 2d 933(CA 5). Also seeStowe-Woodward,Inc.,123 NLRB 287' Cf.North Carolina Furniture,Inc.,121 NLRB 41, 42; WestinghouseElectric SupplyCompany,96 NLRB 407, footnote 6 278DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Feed and SupplyCenter, Inc., Twin Falls, Idaho, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with General Teamsters,Warehousemen & Helpers Union, Local No. 483, as the exclusive bar-gaining representative of all millworkers, mixermen, merchandisers,truckdrivers, and warehousemen employed at its Twin Falls, Idaho,plant, excluding all office clerical employees, professional employees,managers and assistant managers, guards, and supervisors as definedin the Act, concerning rates of pay, wages, hours of employment, andother conditions of employment.(b)Refusing to submit to the Union a copy of its health andwelfare plan.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist General Teamsters,Warehousemen & Helpers Union, Local 483, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor,organization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively with General Teamsters,Warehousemen & Helpers Union, Local 483, as the exclusive repre-sentative of all employees in the certified unit described above, con-cerning rates of pay, wages, hours of employment, and other condi-tions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Upon request, furnish to said Union a copy of its health andwelfare plan.(c)Post at its plant at Twin Falls, Idaho, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there than be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." FEED AND SUPPLY CENTER, INC.279after being duly signed by Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and maintained byit for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with GeneralTeamsters,Warehousemen & Helpers Union, Local No. 483, asthe exclusive representative of our employees in the certified bar-gaining unit described below with respect to rates of pay, wages,hours of employment, and other conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All millworkers, mixermen, merchandisers, truckdrivers, andwarehousemen employed at our Twin Falls, Idaho, plant,excluding all office clerical employees, professional employees,managers and assistant managers, guards, and supervisors asdefined in the Act.WE WILL, upon request, submit to the Union a copy of ourhealth and welfare plan.WE WILL NOT by refusing to bargain or in any like or relatedmanner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to join or assist Gen-eral Teamsters, Warehousemen & Helpers Union, Local No. 483or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-nalned Union or anyother labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.FEED AND SUPPLY CENTER, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner of theNational Labor Relations Board, herein called the Board,inTwin Falls,Idaho,September 22, 1959, on the complaint of the General Counsel of the Board andanswer of Feed Supply Center, Inc., herein called the Respondent or the Employer.The issues litigated were whether the Respondent violated Section 8 (a) (1) and (5)of the National Labor Relations Act, 61 Stat.136, herein called the Act, byrefusing to bargain in good faith with General Teamsters,Warehousemen&HelpersUnion,Local No. 483, herein called the Union,the duly designated representativeof Respondent'semployees in an appropriate unitThere was an oral statementof the positions of the parties,respectively,at the close of the evidence.No briefshave been filed.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Idaho corporation, whose office and plant is located in TwinFalls, Idaho, is engaged in processing and selling of feed. Its sales for the year1958 were in excess of $500,000.During this same period it made sales in excessof $50,000 for shipment to points outside Idaho.IT.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn August 28, 1958, pursuant to the results of a Board directed election, theUnion was certified as bargaining representative of employees in the followingappropriate unit:Allmillworkers,mixermen,merchandisers, truckdrivers, andwarehousemen at the Employer's Twin Falls, Idaho, plant, excluding all officeclerical employees,professional employees,managers and assistant managers,guards,and supervisors as defined by the Act.The appropriateness of the unit and the Union's representative capacity areadmittedIn September or October 1958, the Union submitted a contract proposal to theEmployer and thereafter the Union's negotiator, Frank T. Baldwin, on severaloccasions met with Attorney Eli A. Weston, the Respondent's representativeNoactual negotiations ensued, however,until after the Union.on or about December18, filed a charge with the Board alleging a refusal to bargain.Concerning thisperiod, Baldwin testified:Well, I would keep talking to Mr. Weston and he would come back and sayhe would talk to his client and so on and so forth, so we just finally got tiredand filed the charge.He just kept dragging it out and dragging it out. FEED AND SUPPLY CENTER, INC.281Following the filing of this charge, Weston,on behalf of the Respondent, madea wage offer.The Union submitted this offer to the employees it representedand they voted to reject it.This vote was taken about January 19, 1959. In Feb-ruary,Weston made a new contract proposal.Concerning this offer,Weston byletterdated February 24, advised a field representative of the Board who ap-parently had been investigating the Union's charge against the Respondent:Further with reference to our conversation,I talked to Mr. Baldwin againthis noon and offered to pay 6¢ an hour for six months with an additional 6¢after six months or pay 8¢ at this time plus union security provisions for aone-year contract.There doesn't seem to be much dispute about vacations,holidays, etc., andhe is to let me know if this offer is acceptable.Otherwise we will negotiatefurther.Weston'sproposal was submitted to a vote and employees represented by theUnion voted to accept the offer of 6¢ with an additional 60 after 6 months.Onabout March 26 Baldwin advised Weston of the acceptance of his offer,and re-questedWeston to draft a contract for the parties to signAccording to Baldwin,Weston said that he would draw up the contract proposal and talk to his client.During the negotiations leading up to Weston's offer, it had also been agreed thatWeston would submit the Respondent'shealth and welfare plan, which,accordingto him, was better than the one proposed by the Union.It appears that this wasthe only item of substance on which agreement had not been reached, and agreementon it was qualified only by Baldwin's reservation of the right to inspect the Em-ployer's plan and determine for himself whether it was equal to or better than theplan proposed by the Union.Weston's letter of February 24 acknowledges, ineffect that further negotiations would be required only if the Union rejected theRespondent'swage offer.'Apparently negotiations following the Union's filing of a charge of unfair laborpractices convinced the Union that the Respondent was now bargaining in goodfaith for it requested permission to withdraw the charge and on March 17 thecharge was dismissed by the Board'sRegional Office.The Respondent,however,did not honor its commitments to the Union.Despite repeated requests by theUnion,Weston did not submit the Respondent'shealth and welfare plan for theinspection of the Union,did not draft a contract incorporating the wage increaseand other items agreed upon,and there was no resumption of bargaining nor theeffectuation by the Respondent of the wage increase or other itemsagreedupon.Weston now advised Baldwin that while he would recommend that his client executea contract incorporating matters agreed upon,he had no authority to execute sucha contract until it had been approved by his client.Obviously no such approvalwas forthcoming and the stalemate occasioned thereby has continued to the presenttime.By way of explanation,Weston advised Baldwin of various and sundryfinancial difficulties in which the Respondent was involved.Concerning thosedifficulties no evidence was presented.It is obvious that there has been no good-faith bargaining by this Respondent.The Union was unable to obtain any negotiations on a contract until after it hadfiled a charge of unfair labor practices,and no sooner had this charge been dis-missed than the Respondent refused to honor the commitments made on its behalfby its sole negotiator,Weston, and broke off all further negotiations with the Union.Itmay well be that Weston was attempting in good faith to negotiate a contract onbehalf of his client but the fact remains that any such efforts on his part werenullified by that client's refusal either to meet face to face with the Union'snego-tiator or to abide by any agreements reached in the course of bargaining betweenWeston and the Union.Is the Respondent bound by agreements reached by Weston, acting as its nego-tiator, and the Union?I think it is.When Weston made his wage offer on about'HaroldW.Reynolds,theUnion's business representative,testified that it was hisunderstanding that Weston was to draw up a contract embodying Respondent'swage offerand all other contract proposals submitted by the Union except welfare and sick-leaveclauses,these to be negotiated at a later date. Reynolds did not himself participate in orattend the negotiations with Weston,and whatever understanding he had in the matterwas conveyed to him by BaldwinBaldwin testified that on Weston's representation thatthe Respondent'shealth and welfare plan was better than the Union's,he withdrew theUnion's proposal for sick leave,and, further,that he understood the Respondent's vaca-tion plan was better than that proposed by the Union. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 24, the Union reasonably believed that this was a bona fide offer made onbehalf of the Respondent;had it not believed this to be a binding offer it wouldnot have submitted the proposal to a vote of employees.In fact, I can find nothingin the circumstances under which Weston made his contract proposal from whichthe Union might reasonably have inferred that this was anything but a firm andbinding proposal.In his February 24 letter to the Board, Weston in no way qualifieshis offer as a tentative one which would have to be cleared with his client beforeit could be advanced as a bona fide and binding offer, and it is obvious that he madeno such qualification in presenting his proposal to the Union.His attemptedqualifications appear to have comeafterthe Union's acceptance of his proposal.Asa matter of fact, it is'entirely unlikely and hardly credible that he would make anoffer of such definiteness after extended negotiations and on what appears to havebeen the only unresolved issue of substance between the parties,and record thatoffer in a letter to an agent of the Board,without having consulted with his clientand without having received that client's approval.We do not have the benefitof his testimony nor of that of any witness for the Respondent and therefore we candraw only such inferences as appear to be required on the basis of the evidence thatisbefore us.That evidence leads to but one reasonable conclusion-that the Re-spondent through its negotiator,under the stress of having a charge of unfair laborpractices pending against it, made certain contract proposals,including a wage offer,and when the Union accepted its offer and the charge against the Respondent wasdismissed,reneged on its offer and refused further negotiations.We can only speculate on the basis of what Weston told Baldwin that the Respond-ent was laboring under economic stresses,and of course this may have been a primarymotivation in its efforts to back out of an agreement already consummated, but noevidence was offered in the matter and in any event, the decisions of the Board andthe courts have long held that economic difficulties provide no escape from an em-ployer's duty to bargain in good faith with the duly designated representative of itsemployees.It is also established by authority of long standing that once an agree-ment has been reached, it is a violation of Section 8(a)(5) for either of the bar-gaining principals to refuse to reduce the said agreement to writing and to execute it.Itmay be contended that inasmuch as certain contract proposals were left openat the time negotiations were broken off, there was no final and binding agreementon a contract and therefore the Respondent was under no obligation to reduce towriting and execute such portions of a contract as were agreed upon. I think such acontention wouldbe without merit.Respondent's failure and refusalto reduce towriting and execute a contract incorporating matters agreed upon is not attributableto the fact,that health and welfare proposals were left open at the time Respondentbroke off negotiations.Such proposals were left unresolved because the Respond-ent failed and refused to submit for the Union's inspection its own health and wel-fare plan represented by its negotiator to be more liberal than the Union's own pro-posals.This action of itself constituted an unfair labor practice for it further andindependently demonstrated the lack of good faith in Respondent's dealings with theUnion. I think the Respondent may not avoid its obligation to execute a contractembodying its wage offer as accepted by the Union,and other matters agreed upon,by pleading unresolved issues, when it made agreement on such unresolved issuesimpossible because of its own unfair labor practices.It is found that the Respondent refused to bargain in good faith with the Unionwithin the meaning of Section 8(a)(5) of the Act, and thereby interfered with, re-strained,and coerced its employees within the meaning of Section 8(a) (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe actiyjties of Respondent, set forth in section III, above, occurring in connec-tionwith the operations of Respondent, as described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and such of them as have been found to constitute unfair labor prac-tices tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has refused to bargain with the Union,interalia,by refusing to reduce to writing and to execute a contract incorporating a wageincrease and other contract proposals agreed upon by the Respondent and the Unionas a result of collective bargaining, it will be recommended that the Respondentforthwith execute a contract incorporating the aforesaid wage agreement and all EDWARD SMALL PRODUCTIONS, INC.283,other matters agreed upon by the Respondent and the Union during the course ofcollective bargaining and preceding the date when the Respondent broke off negotia-tions with the Union.Having found that the Respondent's whole course of conduct from the date ofthe certification of the Union is the antithesis of good-faith bargaining, it willfurther be recommended that on request and with respect to matters not alreadyagreed upon and incorporated in a contract pursuant to the recommendation above,the Respondent bargain with the Union as the representative of its employees in anappropriate unit and if an understanding is reached, embody such understandingin a written and duly executed agreement.It is further recommended that the Respondent forthwith furnish to the Union acopy of its health and welfare plan.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof Section 2(5) of theAct.2.Allmillworkers,mixermen, merchandisers, truckdrivers, and warehousemenemployed at the Respondent's Twin Falls, Idaho, plant, excluding all office clericalemployees, professional employees, managers and assistant manager, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.The Union was on August 28, 1958, and at all times since has been, the exclu-sive representative of all employees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.4.On March 26, 1959, the Union and the Respondent reached an agreement onwages and other matters covering the employees in the above-described appropriateunit.5.SinceMarch 26, 1959, the Respondent has refused repeated requests by theUnion to execute a contract incorporating matters agreed on as of March 26, 1959.6.By its refusal to execute the said agreement, and by an entire course of con-duct that is the antithesis of good-faith bargaining, the Respondent has refused tobargain collectively with the Union as exclusive representative of employees in theabove-described appropriate unit, and has thereby engagedin and is engaging inunfair labor practices within themeaningof Section 8(a) (5) of the Act.7.By the said refusal to bargain the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Edward Small Productions,Inc. ; 1 Vogue Pictures,Inc. ; Peer-less Productions,Inc.; Premium Pictures,Inc.andMusiciansGuild of America,Petitioner.Case No. 21-RC-5778.April 19,1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Steinfeld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.i The name of the Employer appears as amended at the hearing.127 NLRB No. 36.